389 U.S. 49
88 S. Ct. 233
19 L. Ed. 2d 47
UNITED STATESv.ALUMINUM CO. OF AMERICA et al.
No. 271.
Supreme Court of the United States
October Term, 1967.
October 23, 1967

Solicitor General Marshall, Ralph S. Spritzer, Assistant Attorney General Turner, Robert A Hammond III and Howard E. Shapiro, for the United States.
Herbert A. Bergson, Howard Adler, Jr., Donald L. Hardison and William K. Unversagt, for appellees.
PER CURIAM.


1
Upon consideration of the joint suggestion of mootness and motion to vacate, the judgment of the District Court of January 20, 1967, is vacated as moot and the case is remanded for further proceedings.


2
Mr. Justice MARSHALL took no part in the consideration or decision of this case.